Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00902-CV

   IN RE Randolph JACKSON and Janet Meyers, Individually and as Heirs of the Estate of
  Matthew Charles Jackson; and Erica Fitts, Individually and as Next Friend of Jasper Charles
                                     Jackson, a Minor

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-17862
                           Honorable Larry Noll, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

       In accordance with this court’s opinion of this date, appellants’ motion to dismiss this
appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against
appellants.

       SIGNED April 9, 2014.


                                               _________________________________
                                               Catherine Stone, Chief Justice